UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5693 Name of Registrant: Putnam Europe Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Europe Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Europe Equity Fund Air France - KLM Ticker Security ID: Meeting Date Meeting Status CINS F01699135 07/10/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Appoint Mr. Denis Marange as the Mgmt For For For Deputy Auditor for a 6 years period 8 Authority to Trade in Company Mgmt For Against Against Stock 9 Amend the Article 18 of the Bylaws Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Allianz SE Ticker Security ID: Meeting Date Meeting Status CINS D03080112 04/29/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Appropriation of net earnings Mgmt For For For 5 Approval of the actions of the Mgmt For For For members of the Management Board 6 Approval of the actions of the Mgmt For For For members of the Supervisory Board 7 By-election to the Supervisory Mgmt For For For Board 8 Authorization to acquire treasury Mgmt For Abstain Against shares for trading purposes 9 Authorization to acquire and utilize Mgmt For For For treasury shares for other purposes 10 Authority to Repurchase Shares Mgmt For For For using Derivatives 11 Amendment Regarding Shareholder Mgmt For For For Disclosure Rules 12 Amendments to Articles Mgmt For For For 13 Amendments to Articles Mgmt For For For 14 Intra-Company Contract Mgmt For Against Against 15 Non-Voting Meeting Note N/A N/A N/A N/A ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/12/2009 Take No Action Meeting Type Country of Trade Special Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Board and Auditor's Mgmt Abstain TNA N/A Reports 2 Non-Voting Meeting Note N/A N/A TNA N/A ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/12/2009 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Consolidated Accounts and Reports Mgmt For TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Ratification of Board Acts Mgmt For TNA N/A 8 Acknowledgment of End of Mandate Mgmt For TNA N/A of Directors 9 Elect Narayanan Vaghul Mgmt For TNA N/A 10 Elect Wilbur Ross Mgmt For TNA N/A 11 Elect François Pinault Mgmt For TNA N/A 12 Authority to Repurchase Shares Mgmt For TNA N/A 13 Appointment of Auditor Mgmt For TNA N/A 14 Authority to Issue Restricted Stock Mgmt For TNA N/A as Part of Bonus Pay 15 Authority to Grant Stock Options; Mgmt For TNA N/A Approval of Long-Term Incentive Plan 16 Employee Share Purchase Plan Mgmt For TNA N/A ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 06/17/2009 Take No Action Meeting Type Country of Trade Special Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Increase Share Capital Mgmt For TNA N/A BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/06/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Phil Carroll Mgmt For For For 5 Elect Ian King Mgmt For For For 6 Elect Roberto Quarta Mgmt For For For 7 Elect George Rose Mgmt For For For 8 Elect Carl Symon Mgmt For For For 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 EU Political Donations Mgmt For For For 12 Authority to Increase Authorised Mgmt For Against Against Capital 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Adoption of New Articles Mgmt For For For 17 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 18 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 01/25/2009 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the Acquisition Mgmt For For For 3 Special Equity Bonus Mgmt For For For 4 Authority to Carry Out Formalities Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 06/19/2009 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification Mgmt For For For of Board Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Matías Rodríguez Inciarte Mgmt For Against Against 5 Elect Manuel Soto Serrano Mgmt For Against Against 6 Elect Guillermo de la Dehesa Mgmt For Against Against Romero 7 Elect Abel Matutes Juan Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Scrip Dividend Mgmt For For For 13 Authority to Issue Convertible Mgmt For For For Securities w/ or w/o Preemptive Rights 14 Amendments to Long-Term Mgmt For For For Incentive Plans 15 Stock Purchase Plan - Abbey Mgmt For For For National Plc. and Group Employees in UK 16 Issuance of Restricted Stock - Mgmt For For For Sovereign Bancorp, Inc. Employees 17 Authority to Carry Out Formalities Mgmt For For For Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status CINS E19790109 09/22/2008 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Special Equity Bonus Mgmt For For For 3 Authority to Carry Out Formalities Mgmt For For For BASF SE Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/30/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Adoption of a resolution on the Mgmt For For For appropriation of profit 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Election of the auditor for the Mgmt For For For financial year 2009 8 Elect François Diederich Mgmt For For For 9 Elect Michael Diekmann Mgmt For Against Against 10 Elect Franz Fehrenbach Mgmt For For For 11 Elect Stephen Green Mgmt For For For 12 Elect Maximilian Kley Mgmt For Against Against 13 Elect Eggert Voscherau Mgmt For For For 14 Increase in Authorized Capital Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Remuneration of the first Mgmt For For For Supervisory Board of BASF SE 17 Non-Voting Meeting Note N/A N/A N/A N/A Bayerische Motoren Werke AG (BMW) Ticker Security ID: Meeting Date Meeting Status CINS D12096109 05/14/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Elect Franz Markus Haniel Mgmt For For For 9 Elect Susanne Klatten Mgmt For For For 10 Elect Robert Lane Mgmt For For For 11 Elect Wolfgang Mayrhuber Mgmt For For For 12 Elect Joachim Milberg Mgmt For Abstain Against 13 Elect Stefan Quandt Mgmt For For For 14 Elect Jürgen Strube Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Authority to Increase Capital for Mgmt For For For Employee Stock Purchase Plan 19 Non-Voting Meeting Note N/A N/A N/A N/A BG Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G1245Z108 05/18/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sir David Manning Mgmt For Against Against 5 Elect Martin Houston Mgmt For Against Against 6 Elect Sir Robert Wilson Mgmt For Against Against 7 Elect Frank Chapman Mgmt For Against Against 8 Elect Ashley Almanza Mgmt For Against Against 9 Elect Jürgen Dormann Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Increase in Authorised Share Mgmt For For For Capital 14 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Regarding Mgmt For For For Share Capital 18 Adoption of New Articles Mgmt For For For 19 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/23/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements Mgmt For For For and statutory reports for BHP Billiton Plc 3 Accounts and Reports (BHP Billiton Mgmt For For For Ltd.) 4 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Plc 5 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Limited 6 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Plc 7 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Limited 8 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Plc 9 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Limited 10 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Plc 11 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Limited 12 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 13 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 14 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Plc 15 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Limited 16 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Plc 17 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Limited 18 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against plc) 19 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against Ltd.) 20 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Plc 21 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Limited 22 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Plc 23 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Limited 24 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton plc) 25 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton plc) 26 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton plc) 27 Authorize 223,112,illiton Mgmt For For For Plc ordinary shares for market purchase 28 Reduction in Issued Share Capital Mgmt For For For (April 30, 2009) 29 Reduction in Issued Share Capital Mgmt For For For (May 29, 2009) 30 Reduction in Issued Share Capital Mgmt For For For (June 15, 2009 31 Reduction in Issued Share Capital Mgmt For For For (July 31, 2009) 32 Reduction in Issued Share Capital Mgmt For For For (September 15, 2009) 33 Reduction in Issued Share Capital Mgmt For For For (November 30, 2009) 34 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2008 35 Amendments to the Group Incentive Mgmt For For For Schemes 36 Equity Grant (Marius J. Kloppers) Mgmt For For For 37 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton plc) 38 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton Ltd.) 39 Adoption of New Articles (BHP Mgmt For For For Billiton plc) 40 Adoption of New Articles (BHP Mgmt For For For Billiton Ltd.) BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 03/27/2009 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Authority to Create Preferred Mgmt For For For Shares 4 Authority to Issue Preferred Shares Mgmt For For For 5 Approve the Employee Stock Mgmt For Against Against Purchase Plan 6 Authority to Increase Capital Mgmt For For For through Capitalizations 7 Grant authority for the filing of Mgmt For For For required documents/other formalities BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 05/13/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Consolidated Accounts and Reports Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elect Claude Bébéar Mgmt For Against Against 10 Elect Jean-Louis Beffa Mgmt For Against Against 11 Elect Denis Kessler Mgmt For Against Against 12 Elect Laurence Parisot Mgmt For Against Against 13 Elect Michel Pébereau Mgmt For Against Against 14 Authority to Increase Capital in Mgmt For For For Consideration of Contributions in Kind of Fortis Banque SA Shares 15 Authority to Increase Capital in Mgmt For For For Consideration of Contributions in Kind of Shares of BGL SA 16 Authority to Increase Capital In Mgmt For For For Consideration for Contributions in Kind 17 Amendments to Articles Regarding Mgmt For For For Preferred Shares 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Carry Out Formalities Mgmt For For For BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 12/19/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the contribution in kind of Mgmt For For For 98,529,695 Fortis Banque shares by SFPI 4 Authority to Increase Capital in Mgmt For For For Consideration of Contributions in Kind of Shares of Fortis Banque Luxembourg SA 5 Conditions of Share Issuances in Mgmt For For For Consideration for Contributions in Kind 6 Grant authority for filing of required Mgmt For For For documents/other formalities BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/16/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 DEC 2008 2 Approve the Directors remuneration Mgmt For Against Against report for the YE 31 DEC 2008 3 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 4 Re-elect Mrs. C. B. Carroll as a Mgmt For For For Director 5 Re-elect Sir William Castell as a Mgmt For For For Director 6 Re-elect Mr. I. C. Conn as a Mgmt For For For Director 7 Re-elect Mr. G. David as a Director Mgmt For For For 8 Re-elect Mr. E. B. Davis as a Mgmt For For For Director 9 Re-elect Mr. R. Dudley as a Mgmt For For For Director 10 Re-elect Mr. D. J. Flint as a Director Mgmt For For For 11 Re-elect Dr. B. E. Grote as a Mgmt For For For Director 12 Re-elect Dr. A. B. Hayward as a Mgmt For For For Director 13 Re-elect Mr. A. G. Inglis as a Mgmt For For For Director 14 Re-elect Dr. D. S. Julius as a Mgmt For For For Director 15 Re-elect Sir Tom McKillop as a Mgmt For For For Director 16 Re-elect Sir Ian Prosser as a Mgmt For For For Director 17 Re-elect Mr. P. D. Sutherland as a Mgmt For For For Director 18 Appointment of Auditor and Mgmt For For For Authority to Set Fees 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Amendments to Articles Regarding Mgmt For Abstain Against General Meeting Notice Period 23 Non-Voting Meeting Note N/A N/A N/A N/A 24 Non-Voting Meeting Note N/A N/A N/A N/A British American Tobacco PLC Ticker Security ID: Meeting Date Meeting Status CINS G1510J102 04/30/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the receipt of the 2008 report Mgmt For For For and accounts 2 Approve the 2008 remuneration Mgmt For For For report 3 Declare a final dividend for 2008 Mgmt For For For 4 Re-appoint the Auditors Mgmt For For For 5 Authorize the Directors to agree the Mgmt For For For Auditors remuneration 6 Re-appoint Mr. Paul Adams as a Mgmt For For For Director 7 Re-appoint Mr. Jan Du Plessis as a Mgmt For For For Director 8 Re-appoint Mr. Robert Lerwill as a Mgmt For For For Director 9 Re-appoint Sir Nicholas Scheele as Mgmt For For For a Director 10 Re-appoint Mr. Gerry Murphy as a Mgmt For For For Director since the last AGM 11 Approve to renew the Directors Mgmt For For For authority to allot shares 12 Approve to renew the Directors Mgmt For For For authority to disapply pre-emption rights 13 Authorize the Company to purchase Mgmt For For For its own shares 14 Authorisation of EU Political Mgmt For For For Donations 15 Approve the notice period for Mgmt For Against Against general meetings 16 Adopt the new Article of Mgmt For For For Associations 17 Non-Voting Meeting Note N/A N/A N/A N/A Britvic PLC Ticker Security ID: Meeting Date Meeting Status CINS G17387104 01/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the annual Mgmt For For For report for the year 52 weeks ended 28 SEP 2008 2 Declare a final dividend Mgmt For For For 3 Elect Mr. Ben Gordon as a Director Mgmt For Against Against 4 Re-appoint Ernst and Young as the Mgmt For For For Auditors 5 Authorize the Directors to determine Mgmt For For For the Auditor s remuneration 6 Directors' Remuneration Report Mgmt For For For 7 EU Political Donations Mgmt For For For 8 Authorize the Directors to allot Mgmt For For For shares 9 Authorize the Directors to issue Mgmt For For For shares for cash 10 Authorize the Company to purchase Mgmt For For For own shares 11 Grant authority to hold general Mgmt For Against Against meetings other than AGM's on 14 days notice 12 Adopt new Articles of Association Mgmt For For For 13 Amend new Articles of Association Mgmt For For For on 01 OCT 2009 14 Non-Voting Meeting Note N/A N/A N/A N/A Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 05/11/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Hanafin Mgmt For Against Against 5 Elect Sam Laidlaw Mgmt For Against Against 6 Elect Andrew Mackenzie Mgmt For Against Against 7 Elect Helen Alexander Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorization of Political Donations Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 06/08/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Transaction Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 11/21/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Rights Issue Mgmt For For For 2 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 3 Non-Voting Meeting Note N/A N/A N/A N/A Christian Dior SA Ticker Security ID: Meeting Date Meeting Status CINS F26334106 05/14/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For Against Against 4 Consolidated Accounts and Reports Mgmt For Against Against 5 Related Party Transactions Mgmt For Against Against 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of the Co-Option of Mgmt For For For Renaud Donnedieu de Vabres 8 Elect Eric Guerlain Mgmt For Against Against 9 Elect Antoine Bernheim Mgmt For Against Against 10 Elect Denis Dalibot Mgmt For Against Against 11 Elect Christian de Labriffe Mgmt For Against Against 12 Elect Jaime Marichalar y Sáenz de Mgmt For Against Against Tejada 13 Elect Alessandro Vallarino Gancia Mgmt For Against Against 14 Appointment of Auditor Mgmt For For For 15 Appointment of Alternate Auditor Mgmt For For For 16 Appointment of Auditor Mgmt For For For 17 Appointment of Alternate Auditor Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 21 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 22 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 23 Authority to Increase Capital in case Mgmt For Against Against of Exchange Offer 24 Authority to Increase Capital in Mgmt For Abstain Against Consideration for Contributions in Kind 25 Authority to Grant Stock Options Mgmt For Abstain Against 26 Amendments to Articles Mgmt For Against Against CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 04/24/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Consultative vote on the Mgmt For TNA N/A remuneration report. 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Appropriation of retained earnings. Mgmt For TNA N/A 6 Increasing conditional capital for Mgmt For TNA N/A convertible and warrant bonds. 7 Renewing and increasing Mgmt For TNA N/A authorized capital. 8 Group's Independent auditor. Mgmt For TNA N/A 9 Presence quorum for Board of Mgmt For TNA N/A Directors' resolutions. 10 Deletion of provisions concerning Mgmt For TNA N/A contributions in kind. 11 Re-elect Hans-Ulrich Doerig as Mgmt For TNA N/A Director. 12 Re-elect Walter B. Kielholz as Mgmt For TNA N/A Director. 13 Re-elect Richard E. Thornburgh as Mgmt For TNA N/A Director. 14 Elect Andreas Koopmann as Mgmt For TNA N/A Director. 15 Elect Urs Rohner as Director. Mgmt For TNA N/A 16 Elect John Tiner as Director. Mgmt For TNA N/A 17 Election of the independent Mgmt For TNA N/A auditors. 18 Election of special auditors. Mgmt For TNA N/A Dampskibsselskabet Norden A/S Ticker Security ID: Meeting Date Meeting Status CINS K19911146 04/23/2009 Voted Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Report of the Supervisory Board Mgmt For For For 3 Adopt the audited annual report Mgmt For For For 4 Approve the distribution of profits as Mgmt For For For specified 5 Elect Erling Højsgaard Mgmt For For For 6 Elect Mr. Arvid Grundekjon as a Mgmt For For For new Member to the Board of Directors 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Amend Article 5.8 in the Company's Mgmt For For For Articles of Association as specified 10 Amendments to Articles Regarding Mgmt For For For Share Registrar 11 Authority to Carry Out Formalities Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A Dampskibsselskabet Norden A/S Ticker Security ID: Meeting Date Meeting Status CINS K19911146 05/29/2009 Voted Meeting Type Country of Trade Special Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Regarding Mgmt For For For Address of Share Registrar 3 Amendments to Articles Regarding Mgmt For For For Name of Share Registrar 4 Authority to Carry Out Formalities Mgmt For For For DAVIS SERVICE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G26796147 04/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the annual Mgmt For For For report and accounts for the YE 31 DEC 2008 2 Approve the report on the Directors Mgmt For For For remuneration 3 Approve the payment of a final Mgmt For For For dividend of 13.5 pence per ordinary share 4 Re-elect Mr. K. Quinn as a Director Mgmt For Against Against 5 Re-elect Mr. J. D. Burns as a Mgmt For Against Against Director 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Approve the Davis Service Group Mgmt For For For Co Investment Plan 2009 8 Amend the Davis Service Group Mgmt For For For Sharesave Plan 2006 9 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Approve to hold general meeting on Mgmt For Against Against 14 days notice DNB Nor ASA Ticker Security ID: Meeting Date Meeting Status CINS R1812S105 04/21/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Fees for Governing Bodies Mgmt For TNA N/A 4 Authority to Set Auditor's Fees Mgmt For TNA N/A 5 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 6 Election of Corporate Assembly Mgmt For TNA N/A 7 Election of Corporate Assembly Mgmt For TNA N/A 8 Election of Corporate Assembly Mgmt For TNA N/A 9 Election of Corporate Assembly Mgmt For TNA N/A 10 Election of Corporate Assembly Mgmt For TNA N/A 11 Election of Corporate Assembly Mgmt For TNA N/A 12 Election of Corporate Assembly Mgmt For TNA N/A 13 Election of Corporate Assembly Mgmt For TNA N/A 14 Election of Corporate Assembly Mgmt For TNA N/A 15 Election of Corporate Assembly Mgmt For TNA N/A 16 Election of Corporate Assembly Mgmt For TNA N/A 17 Election of Corporate Assembly Mgmt For TNA N/A 18 Election of Corporate Assembly Mgmt For TNA N/A 19 Election of Corporate Assembly Mgmt For TNA N/A 20 Election of Corporate Assembly Mgmt For TNA N/A 21 Election of Corporate Assembly Mgmt For TNA N/A 22 Election of Corporate Assembly Mgmt For TNA N/A 23 Election of Corporate Assembly Mgmt For TNA N/A 24 Election of Corporate Assembly Mgmt For TNA N/A 25 Election of Corporate Assembly Mgmt For TNA N/A 26 Election of Corporate Assembly Mgmt For TNA N/A 27 Election of Corporate Assembly Mgmt For TNA N/A 28 Election of Corporate Assembly Mgmt For TNA N/A 29 Election of Corporate Assembly Mgmt For TNA N/A 30 Election of Corporate Assembly Mgmt For TNA N/A 31 Election of Control Committee Mgmt For TNA N/A 32 Election of Control Committee Mgmt For TNA N/A 33 Election of Control Committee Mgmt For TNA N/A 34 Election of Control Committee Mgmt For TNA N/A 35 Election of Control Committee Mgmt For TNA N/A 36 Election of Control Committee Mgmt For TNA N/A 37 Compensation Policy Mgmt For TNA N/A E.ON AG Ticker Security ID: Meeting Date Meeting Status CINS D24914133 05/06/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Elect Jens Heyerdahl Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Appointment of Auditor for Interim Mgmt For For For Reports 10 Authority to Repurchase Shares Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 I 13 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 II 14 Amendment to Corporate Purpose Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Intra-Company Contract Mgmt For For For 19 Intra-Company Contract Mgmt For For For 20 Non-Voting Meeting Note N/A N/A N/A N/A Electricite de France Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 05/20/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports; Approval of Mgmt For For For Non-Tax Deductible Expenses 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Related Party Transactions Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Supplementary Directors' Fees Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Authority to Trade in Company Mgmt For Against Against Stock 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/Preemptive Rights; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Share Mgmt For For For Issuance Limit 18 Authority to Increase Capital Mgmt For For For through Capitalizations 19 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer 20 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 22 Authority to Cancel Shares and Mgmt For For For Reduce Capital 23 Authority to Carry Out Formalities Mgmt For For For Fiat Spa Ticker Security ID: Meeting Date Meeting Status CINS T4210N122 03/26/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approve the financial statements Mgmt For TNA N/A and allocation of income 4 Election of Directors; Directors' Mgmt For TNA N/A Fees 5 Non-Voting Meeting Note N/A N/A TNA N/A 6 List 1 Mgmt For TNA N/A 7 List 2 Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Approve the Restricted Stock Plan Mgmt For TNA N/A 2009-2010 Finmeccanica Spa Ticker Security ID: Meeting Date Meeting Status CINS T4502J151 04/28/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Election of Statutory Auditors -List Mgmt For TNA N/A One 6 Election of Statutory Auditors -List Mgmt For TNA N/A Two 7 Election of Statutory Auditors -List Mgmt For TNA N/A Three 8 Appoint the Chairman of the Board Mgmt For TNA N/A of Auditors 9 Approve to determine the Mgmt For TNA N/A emoluments to the Board of Auditors 10 Authority to Trade in Company Mgmt For TNA N/A Stock Finmeccanica Spa Ticker Security ID: Meeting Date Meeting Status CINS T4502J151 07/31/2008 Take No Action Meeting Type Country of Trade Special Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 3 Non-Voting Meeting Note N/A N/A TNA N/A France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/26/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For For For of Board Acts 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends; Mgmt For For For Form of Dividend Payment 6 Related Party Transactions Mgmt For For For 7 Appointment of Auditor (Ernst & Mgmt For For For Young) 8 Appointment of Alternate Auditor Mgmt For For For (Auditex) 9 Appointment of Auditor (Deloitte & Mgmt For For For Associés) 10 Appointment of Alternate Auditor Mgmt For For For (BEAS) 11 Authority to Trade in Company Mgmt For Against Against Stock 12 Amendment Regarding Director Mgmt For For For Share Ownership 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 15 Authority to Increase Share Mgmt For For For Issuance Limit 16 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Through Private Placement 19 Authority to Issue Warrants Through Mgmt For For For Private Placement 20 Global Ceiling on Capital Increases Mgmt For For For 21 Authority to Issue Debt Instruments Mgmt For For For 22 Authority to Increase Capital Mgmt For For For Through Capitalizations 23 Authority to Issue Restricted Stock Mgmt For Against Against 24 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital 26 Authority to Carry Out Formalities Mgmt For For For GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status CINS F42768105 12/17/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Spin-Off of Branch into GDF Mgmt For For For Investissements 31 4 Spin-Off of Branch into GDF Mgmt For For For Investissements 37 5 Amend the Article 16 of the By- Mgmt For For For Laws 6 Amend the Article 13 of the By- Mgmt For For For Laws 7 Authority to Carry Out Formalities Mgmt For For For GlaxoSmithKline Ticker Security ID: Meeting Date Meeting Status CINS G3910J112 05/20/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect James Murdoch Mgmt For Against Against 4 Elect H. Lawrence Culp Mgmt For Against Against 5 Elect Sir Crispin Davis Mgmt For Against Against 6 Elect Moncef Slaoui Mgmt For Against Against 7 Elect Tom de Swaan Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Exemption from Statement of Mgmt For For For Senior Auditor's Name 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 16 Performance Share Plan Mgmt For For For 17 Share Option Plan Mgmt For For For 18 Deferred Annual Bonus Plan Mgmt For For For 19 Non-Voting Meeting Note N/A N/A N/A N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 01/08/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA N/A 2 Election of Directors Mgmt For TNA N/A 3 Appointment of Audit Committee Mgmt For TNA N/A Members 4 Authority to Repurchase Shares Mgmt For TNA N/A 5 Miscellaneous announcements Mgmt Abstain TNA N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 02/06/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA N/A 2 Election of Directors Mgmt For TNA N/A 3 Appointment of Audit Committee Mgmt For TNA N/A Members 4 Authority to Repurchase Shares Mgmt For TNA N/A 5 Miscellaneous announcements Mgmt Abstain TNA N/A 6 Non-Voting Meeting Note N/A N/A TNA N/A 7 Non-Voting Meeting Note N/A N/A TNA N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 04/07/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA N/A 2 Appointment of Audit Committee Mgmt For TNA N/A 3 Authority to Repurchase Shares Mgmt For TNA N/A 4 Announcement of New Directors Mgmt For TNA N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/24/2009 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 2 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 3 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 4 Directors' Fees Mgmt For TNA N/A 5 Remuneration of Chairman and Mgmt For TNA N/A CEO 6 Related Party Transactions Mgmt For TNA N/A 7 Indemnification of Directors and Mgmt For TNA N/A Management 8 Amendment to Stock Option Plan Mgmt For TNA N/A 9 Election of Directors Mgmt For TNA N/A 10 Election of Audit Committee Mgmt For TNA N/A Members 11 Announcements Mgmt Abstain TNA N/A Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 07/09/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Option Plan Mgmt For TNA N/A HSBC Holdings PLC Ticker Security ID: Meeting Date Meeting Status CINS G4634U169 05/22/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Safra Catz Mgmt For For For 4 Elect Vincent Cheng Mgmt For For For 5 Elect Marvin Cheung Mgmt For For For 6 Elect John Coombe Mgmt For For For 7 Elect José-Luis Durán Mgmt For For For 8 Elect Rona Fairhead Mgmt For For For 9 Elect Douglas Flint Mgmt For For For 10 Elect Sandy Flockhart Mgmt For For For 11 Elect William Fung Mgmt For For For 12 Elect Michael Geoghegan Mgmt For For For 13 Elect Stephen Green Mgmt For For For 14 Elect Stuart Gulliver Mgmt For For For 15 Elect James Hughes-Hallett Mgmt For For For 16 Elect Sam Laidlaw Mgmt For For For 17 Elect J. Rachel Lomax Mgmt For For For 18 Elect Sir Mark Moody-Stuart Mgmt For For For 19 Elect Gwyn Morgan Mgmt For For For 20 Elect Narayana Murthy Mgmt For For For 21 Elect Simon Robertson Mgmt For For For 22 Elect John Thornton Mgmt For For For 23 Elect Sir Brian Williamson Mgmt For For For 24 Appointment of Auditor and Mgmt For For For Authority to Set Fees 25 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 27 Authority to Repurchase Shares Mgmt For For For 28 Adoption of New Articles Mgmt For For For 29 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days KONINKLIJKE AHOLD NV Ticker Security ID: Meeting Date Meeting Status CINS N0139V142 04/28/2009 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Adopt the 2008 financial statements Mgmt For For For 6 Approve the dividend over financial Mgmt For For For year 2008 7 Ratification of Executive Board Acts Mgmt For For For 8 Grant discharge of liability of the Mgmt For For For Members of the Supervisory Board 9 Elect Lawrence Benjamin Mgmt For For For 10 Elect Stephanie Shern Mgmt For For For 11 Elect Derk Doijer Mgmt For For For 12 Elect B.J. Noteboom Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Reduce Share Capital Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Meeting Note N/A N/A N/A N/A Koninklijke KPN N.V. Ticker Security ID: Meeting Date Meeting Status CINS N4297B146 04/07/2009 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Adopt Koninklijke KPN N.V. s Mgmt For TNA N/A financial statements for the FY 2008 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Ratification of Management Board Mgmt For TNA N/A Acts 9 Ratification of Supervisory Board Mgmt For TNA N/A Acts 10 Appointment of Auditor Mgmt For TNA N/A 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Elect A.H.J. Risseeuw Mgmt For TNA N/A 13 Elect M.E. Van Lier Lels Mgmt For TNA N/A 14 Elect R.J. Routs Mgmt For TNA N/A 15 Elect Mr. D.J. Haank Mgmt For TNA N/A 16 Non-Voting Agenda Item N/A N/A TNA N/A 17 Authority to Repurchase Shares Mgmt For TNA N/A 18 Authority to Cancel Shares Mgmt For TNA N/A 19 Non-Voting Agenda Item N/A N/A TNA N/A Lafarge S.A. Ticker Security ID: Meeting Date Meeting Status CINS F54432111 05/06/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Abstain Against 7 Severance Package (Bruno Lafont) Mgmt For Abstain Against 8 Elect Bruno Lafont Mgmt For Against Against 9 Elect Jean-Pierre Boisivon Mgmt For Against Against 10 Elect Michel Bon Mgmt For Against Against 11 Elect Philippe Charrier Mgmt For Against Against 12 Elect Bertrand Collomb Mgmt For Against Against 13 Elect Oscar Fanjul Mgmt For Against Against 14 Elect Juan Gallardo Mgmt For Against Against 15 Elect Hélène Ploix Mgmt For Against Against 16 Authority to Repurchase Shares Mgmt For Abstain Against 17 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 18 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 19 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights Through Private Placement; Authority to Issue Debt Instruments 20 Authority to Increase Capital in Mgmt For Abstain Against Consideration for Contributions in Kind 21 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 22 Authority to Issue Debt Instruments Mgmt For Abstain Against 23 Authority to Cancel Shares and Mgmt For Abstain Against Reduce Capital 24 Authority to Increase Capital Mgmt For Abstain Against through Capitalizations 25 Authority to Grant Stock Options Mgmt For Abstain Against 26 Authority to Issue Restricted Stock Mgmt For Abstain Against 27 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities under Employee Savings Plan 28 Authority to Increase Capital for Mgmt For Abstain Against Overseas Employees' Benefits 29 Authority to Carry Out Formalities Mgmt For For For Michael Page International PLC Ticker Security ID: Meeting Date Meeting Status CINS G68694119 05/22/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Stephen Puckett Mgmt For For For 4 Elect Hubert Reid Mgmt For For For 5 Directors' Remuneration Report Mgmt For Against Against 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 EU Political Donations Mgmt For For For 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Adoption of New Articles Mgmt For Against Against 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days MTU Aero Engines Holding AG Ticker Security ID: Meeting Date Meeting Status CINS D5565H104 05/26/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Elect Joachim Rauhut Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Muenchener Rueckversicherungs AG (Munich Re) Ticker Security ID: Meeting Date Meeting Status CINS D55535104 04/22/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Resolution on the appropriation of Mgmt For For For the net retained profits 7 Resolution to approve the actions of Mgmt For For For the Board of Management 8 Resolution to approve the actions of Mgmt For For For the Supervisory Board 9 Authorisation to buy back and use Mgmt For For For own shares 10 Authorisation to buy back own Mgmt For For For shares using derivatives 11 Elections to the Supervisory Board: Mgmt For For For Prof. Dr. Peter Gruss 12 Elections to the Supervisory Board: Mgmt For Against Against Prof. Dr. Henning Kagermann 13 Elections to the Supervisory Board: Mgmt For For For Peter L scher 14 Elections to the Supervisory Board: Mgmt For Against Against Wolfgang Mayrhuber 15 Elections to the Supervisory Board: Mgmt For Against Against Prof. Karel Van Miert 16 Elections to the Supervisory Board: Mgmt For For For Dr. e. h. Bernd Pischetsrieder 17 Elections to the Supervisory Board: Mgmt For For For Anton van Rossum 18 Elections to the Supervisory Board: Mgmt For Against Against Dr. Hans-J rgen Schinzler 19 Elections to the Supervisory Board: Mgmt For For For Dr. Ron Sommer 20 Elections to the Supervisory Board: Mgmt For For For Dr. Thomas Wellauer 21 Increase in Authorized Capital Mgmt For For For 22 Amendment Regarding Shareholder Mgmt For Against Against Disclosure Rules 23 Amendments to Articles Mgmt For For For 24 Amendments to Articles Mgmt For For For National Bank Of Greece Ticker Security ID: Meeting Date Meeting Status CINS X56533114 06/02/2009 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reports of Board of Directors and Mgmt For TNA N/A Auditor 2 Accounts; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 4 Directors' Fees; Management Mgmt For TNA N/A Compensation 5 Board's Transactions Mgmt For TNA N/A 6 Ratification of Co-option of Board Mgmt For TNA N/A Member; Announcement of Board Appointment 7 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 8 Other Business Mgmt Abstain TNA N/A Nestle S.A. Ticker Security ID: Meeting Date Meeting Status CINS H57312649 04/23/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Receive the 2008 compensation Mgmt For TNA N/A report 5 Approve to release the Members of Mgmt For TNA N/A the Board of Directors and the Management 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Re-elect Mr. Daniel Borel to the Mgmt For TNA N/A Board of Directors 8 Re-elect Mrs. Carolina Mueller Mohl Mgmt For TNA N/A to the Board of Directors 9 Appointment of Auditor Mgmt For TNA N/A 10 Reduction of Share Capital Mgmt For TNA N/A Nokia Corp Ticker Security ID: Meeting Date Meeting Status CINS X61873133 04/23/2009 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of the Meeting Mgmt For TNA N/A 4 Matters of order for the Meeting Mgmt For TNA N/A 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Recording the legal convening of Mgmt For TNA N/A the Meeting and quorum 7 Recording the attendance at the Mgmt For TNA N/A Meeting and adoption of the list of votes 8 Presentation of Accounts and Mgmt For TNA N/A Reports; CEO's Address 9 Adoption of the Annual Accounts Mgmt For TNA N/A 10 Allocation of Profits/Dividends Mgmt For TNA N/A 11 Ratification of Board and Mgmt For TNA N/A Management Acts 12 Directors' Fees Mgmt For TNA N/A 13 Board Size Mgmt For TNA N/A 14 Election of Directors Mgmt For TNA N/A 15 Authority to Set Auditor's Fees Mgmt For TNA N/A 16 Appointment of Auditor Mgmt For TNA N/A 17 Authority to Repurchase Shares Mgmt For TNA N/A 18 Closing of the Meeting Mgmt For TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 02/24/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Reduction of Share Capital Mgmt For TNA N/A 8 Shareholder Proposal Regarding an ShrHoldr Against TNA N/A Advisory Vote on Compensation (Say on Pay) 9 Amend Article 2 Paragraph 3 of the Mgmt For TNA N/A Articles of Incorporation as specified 10 Amend Articles 18 and 28 of the Mgmt For TNA N/A Articles of Incorporation as specified 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Elect Srikant Datar Mgmt For TNA N/A 13 Elect Andreas von Planta Mgmt For TNA N/A 14 Elect Wendelin Wiedeking Mgmt For TNA N/A 15 Elect Rolf Zinkernagel Mgmt For TNA N/A 16 Elect William Brody Mgmt For TNA N/A 17 Appointment of Auditor Mgmt For TNA N/A Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 03/23/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Placing and Open Offer Mgmt For Against Against Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 05/22/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Tim Kelly Mgmt For For For 4 Elect David Kappler Mgmt For For For 5 Elect Louise Makin Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority to Repurchase Shares Mgmt For For For 8 EU Political Donations Mgmt For For For 9 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status CINS G72899100 05/14/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Harvey McGrath Mgmt For For For 4 Elect Mark Tucker Mgmt For For For 5 Elect Michael McLintock Mgmt For For For 6 Elect Nick Prettejohn Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Additional Authority to Issue Shares Mgmt For For For w/ Preemptive Rights 12 Authority to Issue Preferred Shares Mgmt For For For 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Authority to Set Notice Period for Mgmt For For For General Meetings at 14 Days Prysmian S.p.A. Ticker Security ID: Meeting Date Meeting Status CINS T7630L105 04/08/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 4 Approve the integration of the Board Mgmt For TNA N/A of Auditors 5 Authority to Trade in Company Mgmt For TNA N/A Stock 6 Election of Directors Mgmt For TNA N/A Reckitt Benckiser Group plc Ticker Security ID: Meeting Date Meeting Status CINS G74079107 05/07/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Abstain Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Adrian Bellamy Mgmt For Against Against 5 Elect Peter Harf Mgmt For Against Against 6 Elect André Lacroix Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days Royal Bank of Scotland Group plc (The) Ticker Security ID: Meeting Date Meeting Status CINS G76891111 11/20/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Open Offer and Placing Mgmt For For For 2 Waiver of Mandatory Takeover Mgmt For For For Requirement Société Générale Ticker Security ID: Meeting Date Meeting Status CINS F43638141 05/19/2009 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Retirement Benefits (Daniel Bouton, Mgmt For For For Philippe Citerne, Didier Alix) 10 Retirement Benefits (Séverin Mgmt For For For Cabannes and Frédéric Ouéda) 11 Severance Package (Frédéric Mgmt For For For Ouéda) 12 Elect Jean Azéma Mgmt For Against Against 13 Elect Elisabeth Lulin Mgmt For Against Against 14 Ratification of the Co-option of Mgmt For For For Robert Castaigne 15 Elect Jean-Bernard Levy Mgmt For Against Against 16 Authority to Repurchase Shares Mgmt For For For 17 Adoption of New Articles Regarding Mgmt For Abstain Against Legal Disputes' Jurisdiction 18 Authority to Issue Preferred Shares Mgmt For For For 19 Amendments to Articles Regarding Mgmt For For For Share Capital 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 21 Increase to Global Ceiling on Mgmt For For For Capital Increases 22 Authority to Carry Out Formalities Mgmt For For For Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/19/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Meeting Notice and Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Authority to Set Auditor's Fees Mgmt For TNA N/A 10 Election of Deputy Member to Mgmt For TNA N/A Corporate Assembly 11 Compensation Policy Mgmt For TNA N/A 12 Authority to Repurchase Shares for Mgmt For TNA N/A 2004 Share Savings Plan 13 Amendments to Articles Regarding Mgmt For TNA N/A Company Name 14 Shareholder Proposal Regarding ShrHoldr For TNA N/A Withdrawal from Canadian Oil Sands 15 Non-Voting Meeting Note N/A N/A TNA N/A Suez SA Ticker Security ID: Meeting Date Meeting Status CINS F90131115 07/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Merger by absorption Mgmt For For For of rivolam 3 Approve the spin-off of Suez Mgmt For For For environment 4 Approve the distribution of 65% of Mgmt For For For Suez environment to Suez's shareholders 5 Approve the Special Auditors' report Mgmt For Against Against regarding related-party transactions 6 Approve the Merger by absorption Mgmt For For For of Suez by GDF 7 Grant authority for the filing of the Mgmt For For For required documents/other formalities Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/21/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the appropriation of Mgmt For TNA N/A retained earnings and declaration of dividend 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Approve the reduction of the share Mgmt For TNA N/A capital 7 Re-elect Mr. Michel Gobet Mgmt For TNA N/A 8 Re-elect Dr. Torsten G. Kreindl Mgmt For TNA N/A 9 Re-elect Mr. Richard Roy Mgmt For TNA N/A 10 Re-elect Mr. Othmar Vock Mgmt For TNA N/A 11 Re-elect Mr. Hansueli Loosli Mgmt For TNA N/A 12 Re-elect the Statutory Auditors Mgmt For TNA N/A SYNGENTA AG Ticker Security ID: Meeting Date Meeting Status CINS H84140112 04/21/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Approve to reduce the share capital Mgmt For TNA N/A by cancellation of repurchased shares 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Re-elect Mr. Peggy Bruzelius as a Mgmt For TNA N/A Director for a term of 3 years 9 Re-elect Mr. Pierre Landolt as a Mgmt For TNA N/A Director for a term of 3 years 10 Re-elect Mr. Juerg Witmer as a Mgmt For TNA N/A Director for a term of 3 years 11 Elect Mr. Stefan Borgas as a Mgmt For TNA N/A Director for a term of 3 years 12 Elect Mr. David Lawrence as a Mgmt For TNA N/A Director for a term of 3 years 13 Elect the Auditors Mgmt For TNA N/A Teva Pharmaceutical Industries Ltd. Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Phillip Frost Mgmt For Against Against 3 Elect Roger Abravanel Mgmt For For For 4 Elect Elon Kohlberg Mgmt For For For 5 Elect Yitzhak Peterburg Mgmt For For For 6 Elect Erez Vigodman Mgmt For For For 7 Appointment of Auditor Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/15/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Against Against 8 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 9 Severance Package (Christophe de Mgmt For Against Against Margerie) 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Anne Lauvergeon Mgmt For Against Against 12 Elect Daniel Bouton Mgmt For Against Against 13 Elect Bertrand Collomb Mgmt For Against Against 14 Elect Christophe de Margerie Mgmt For Against Against 15 Elect Michel Pébereau Mgmt For Against Against 16 Elect Patrick Artus Mgmt For Against Against 17 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 18 Shareholder Proposal Regarding ShrHoldr For Against Against Equity Compensation Disclosure 19 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Election of Employee Shareholder Representatives 20 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Equity Compensation UCB S.A. Ticker Security ID: Meeting Date Meeting Status CINS B93562120 04/30/2009 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Approve the financial statements Mgmt For TNA N/A and allocation of income 6 Approve to discharge the Directors Mgmt For TNA N/A 7 Approve to discharge the Auditors Mgmt For TNA N/A 8 Re-elect Mr. Karel Boone as an Mgmt For TNA N/A Independent Director 9 Re-elect Mr. Gaetan Van De Werve Mgmt For TNA N/A as a Director 10 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 11 Authority to Issue Restricted Stock Mgmt For TNA N/A to Employees 12 Non-Voting Meeting Note N/A N/A TNA N/A 13 Non-Voting Meeting Note N/A N/A TNA N/A UCB S.A. Ticker Security ID: Meeting Date Meeting Status CINS B93562120 04/30/2009 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Amendments to Articles Regarding Mgmt For TNA N/A Committees 4 Amendments to Ownership Mgmt For TNA N/A Reporting Threshold 5 Authority to Carry Out Formalities Mgmt For TNA N/A Vallourec Ticker Security ID: Meeting Date Meeting Status CINS F95922104 06/04/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Form of Dividend Payment Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Severance Package (Philippe Mgmt For For For Crouzet) 10 Ratification of Co-option of Thierry Mgmt For For For Marraud 11 Ratification of Co-option of Jean- Mgmt For For For François Cirelli 12 Authority to Trade in Company Mgmt For For For Stock 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 15 Authority to Set Offering Price of Mgmt For For For Shares 16 Authority to Increase Share Mgmt For For For Issuance Limit 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital Mgmt For For For through Capitalizations 19 Authority to Issue Debt Instruments Mgmt For For For 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities for Overseas Employees 22 Authority to Increase Capital for Mgmt For For For Overseas Employees as an Alternative to an Employee Savings Plan 23 Authority to Grant Restricted Stock Mgmt For For For to the Group's Overseas Employees under Employee Savings Plan 24 Stock Option Plan Mgmt For For For 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital Vinci Ticker Security ID: Meeting Date Meeting Status CINS F5879X108 05/14/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Ratification of the Co-Option of Mgmt For Against Against Jean-Pierre Lamoure 8 Elect François David Mgmt For Against Against 9 Elect Patrick Faure Mgmt For Against Against 10 Elect Michael Pragnell Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For Abstain Against 12 Related Party Transaction Mgmt For Abstain Against Regarding the Prado Sud tunnel 13 Related Party Transaction Mgmt For Abstain Against Regarding the Stade du Mans 14 Related Party Transaction Mgmt For Abstain Against Regarding the A19 15 Related Party Transaction Mgmt For Abstain Against Regarding the Aegean Motorway SA 16 Related Party Transaction Mgmt For Abstain Against Regarding the Olympia Odos 17 Related Party Transaction Mgmt For Abstain Against Regarding Olympia Odos Operation 18 Related Party Transaction Mgmt For Abstain Against Regarding Vinci Airports Holding 19 Authority to Cancel Shares and Mgmt For Abstain Against Reduce Capital 20 Authority to Increase Capital Mgmt For Abstain Against through Capitalizations 21 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/Preemptive Rights; Authority to Issue Debt Instruments 22 Authority to Issue Convertible Mgmt For Abstain Against Bonds 23 Authority to Issue Convertible Debt Mgmt For Abstain Against Instruments (excluding Convertible Bonds) 24 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 25 Authority to Increase Capital in Mgmt For Against Against Consideration for Contributions in Kind 26 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 27 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities under Overseas Employee Savings Plan 28 Authority to Grant Stock Options to Mgmt For Abstain Against Employees and/or Executives 29 Authority to Carry Out Formalities Mgmt For For For Vivendi Universal Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/30/2009 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve the financial statements Mgmt For For For and statutory reports 5 Approve the consolidated financial Mgmt For For For statements and statutory reports 6 Allocation of Profits/Dividends Mgmt For For For 7 Grant Authority for the payment of Mgmt For For For dividends by shares 8 Approve the Auditors' special report Mgmt For For For regarding related-party transactions 9 Severance Package (Jean-Bernard Mgmt For For For Lévy) 10 Elect Mr. Maureen Chiquet as a Mgmt For Against Against Supervisory Board Member 11 Elect Mr. Christophe De Margerie Mgmt For Against Against as a Supervisory Board Member 12 Grant authority for the repurchase Mgmt For For For of up to 10% of issued share capital 13 Authority to Cancel Shares and Mgmt For For For Reduce Capital 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 15 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities w/out Preemptive Rights 16 Authority to Increase Share Mgmt For For For Issuance Limit 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Approve the Employees Stock Mgmt For For For Option Plan 19 Authority to Increase Capital for Mgmt For For For Overseas Employees' Benefits 20 Authority to Increase Capital Mgmt For For For through Capitalizations 21 Grant authority for the filing of Mgmt For For For required documents/other formalities Wienerberger AG Ticker Security ID: Meeting Date Meeting Status CINS A95384110 05/14/2009 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Allocation of Profits/Dividends Mgmt For TNA N/A 3 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 4 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 5 Appointment of Auditor Mgmt For TNA N/A 6 Elect Friedrich Kadrnoska Mgmt For TNA N/A 7 Elect Peter Johnson Mgmt For TNA N/A 8 Increase in Authorized Capital Mgmt For TNA N/A 9 Increase in Authorized Capital Mgmt For TNA N/A 10 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments 11 Increase in Conditional Capital Mgmt For TNA N/A 12 Authority to Issue Profit Mgmt For TNA N/A Participation Bonds 13 Amendments to Articles Mgmt For TNA N/A 14 Amendment Regarding Scrip Mgmt For TNA N/A Dividend WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787K108 06/02/2009 Voted Meeting Type Country of Trade Special Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Third Leadership Equity Acquisition Mgmt For Against Against Plan WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787K108 06/02/2009 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Colin Day Mgmt For Against Against 4 Elect Lubna Olayan Mgmt For Against Against 5 Elect Jeffrey Rosen Mgmt For Against Against 6 Elect Esther Dyson Mgmt For Against Against 7 Elect John Quelch Mgmt For Against Against 8 Elect Stanley Morten Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 03/02/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For 2 Increase in Authorized Capital Mgmt For For For 3 Rights Issue Mgmt For For For 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/05/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For Against Against report [as specified] for the YE 31 DEC 2008 3 Elect Ivan Glasenberg Mgmt For Against Against 4 Elect Trevor Reid Mgmt For Against Against 5 Elect Santiago Zaldumbide Mgmt For Against Against 6 Elect Peter Hooley Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ Mgmt For Abstain Against Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Non-Voting Meeting Note N/A N/A N/A N/A Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/02/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Increase in Authorized Capital Mgmt For TNA N/A 7 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments 8 Approve to change the Company Mgmt For TNA N/A name 9 Re-elect Mr. Thomas Escher to the Mgmt For TNA N/A Board of Director 10 Re-elect Mr. Don Nicolaisen to the Mgmt For TNA N/A Board of Director 11 Re-elect Mr. Philippe Pidoux to the Mgmt For TNA N/A Board of Director 12 Re-elect Mr. Vernon Sankey to the Mgmt For TNA N/A Board of Director 13 Re-elect PricewaterhouseCoopers Mgmt For TNA N/A as the Auditors 14 Non-Voting Meeting Note N/A N/A TNA N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Europe Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
